..-._.                                                                                        -I--. ‘761:
9                                                                                                    7
\                                                  I                       - -. ...~

i
                      OFFICE        OF THE AlTORNEY          GENERAL        OF TEXAS




             Bursao cU Labor             Statlrtioe
             Au&la,  Tou8




             stated qurrtio



                                                             ion was apjuwml, thir
                                                             rpeotlon rrporta and
                                                             088 iroo the insurpno~
                                                             6 the boilerr whloh
                                                                    e ‘&at a Booard

                                                     of this dopaitmnt to know
                                            l dr r ir o
                                            lvd   them inrpeotionr  an&mako
                                            00 a8 we feel that it ~111 be unlar-
                                            lo c o pthe
                                                      t tnruraaae Xn8peoterr
                                    States’ bollem.
                                    n
                                  lieu or the erlating
                              #x’fln                             oiroumtanoer            we
                      rhall    lppreaibto         your adrime relative          to the    mttsr
                      nontioned         above.”

                              X0 our oplalon           Ho, O-e36S, reiwred  to aborr, two
             puytionr         mr8  grwentrd            for out oonridorationj the QWStiOB8
                                                            : .
                                                                  ‘762


Bureau or   Labor StatiStiOS, Page g


a5 presented read as iOiiOW8:
          To. 1. Carrthe Board of Control legally con-
     tract for ineuranoe for a three year contrsot?
          "Ho. 3. CM the various State iBStitUtiOn8
     and agenolre pay in advanao, ?xvA ourrant apprO-
     pTiatiOA8, iOr the prIdU;P On 90110108 OB iu8UraAOr
     ooveriag a three year contraot?*
These ~U6StiOllSmro   MSWerad   in the nagatlve*
          YOU forthOr inioru US that   a number of the bOI18rS
under the jurlsdiotlon of the Soard of contxol are now in-
aurrd by v-IOU8 Insuranoa OlWl~aKli~S.   This beFng true,
every iA8uraAoe company i~eU&Ag boiler8 in this State,
Shall after inepeoting sag steam bo;ler, file a duplioato
TrpOTt Of SUOh iAO&WOtiOA with thr ~Ollld8SiOA8T,ae ~ovldrcl
by ii0~8eBill No. 419, Aate of the 46th Logislaturs, paga
433, Volune 1, tinoral hU8 of Texas. house Bill Ho, 419,
Bupra, reads IA part a8 fOllOW8l
               Veo. 5. zv@ry 1ASUlXACO OO.lQk3nyIASUrIAg
     boilers in this state shall, within thirty     (30)
     day8 after IASQeOtiAg aAy 8teti boiler, ii10 a
     duplicate report of such inapeotion with tha
     Commiesioner Showing the date of ewh IA8peOtiOA
     togetMr with the AaJlSOf the person asking SUOh
     lus~ection, aAd 8uoh report     Shall Show irtllyth6
     oonditlon and looatlon of suoh boiler at the time
     Suoh iAapeotiOA waa .mde. Suah roporta will also
     State when the policy of insuranae was IMAled by
     the insurance oompong on salclholler and the date
     of axplration of ruch polloy of Insurance. The
     owner or uoer of every boiler lnepected by an
     iA8~~OtOT for aA inSUrMO0      oolapanpauthorlsed to
     do bu8IAe88 in this State on whioh suoh iAsul%AOe
     ~08pa~y has issuclda polioy of ~ASW~AO~ after
     inspotion thereof, shall br exempt imll other
     ill8~4OtiOA8    and iAPpeOtiOA fee8 WldW tb PrO-
     vIaIon of this aot; provided nothing IA thla
     SeatiOn shall prevent the oomAIssioAer from au-
     thorlzlng the IAspeotIoA of any lneuranoe boiler
     at any reaeonable tfme when, in the OpiBion     Of
     the ConmIesIoner, auoh iA8UTd boiler my bo In
     a~ uneafo OOAditiOA, provided the ~OaLaiaIIioABr
     shall contaot the Insurance OompiAy oarrylng suoh

     within twenty (90) days, for nhIbh' Inspection
        Buroao   or   Labor 8tatiStiO8, Pag, a



             ,110additionaS OhOr     shall br madr as 8Ot forth in
             Brrtioa   18 a? this Aot.   The COM~SS~OBU 18 au-
             thorimd and has authority to i88or a orrtI?IOato
             o? opOratlon to the om8r or uau a? all boilrrr
             rubJaot to inrpeotion UBdor this Aot, and the Owner
             or u8or   a? any lmurrd   boilrr 0haU pay th0 sum
             o? on0 dollar ($1.00) for raoh oartltloato    a? opua-
             tioo IrrAod, and the owner or Y8u OS the State
             ierpeotad bOilOT &all pay a like 8~3 of oAa dollar
              ($1.00) fo rlaoh oortlfioatm of opuation    i88ued,
             whioh said ?eo shall ba and 18 abaorbrd by the ln-
             torn81 md *XtUBti     iASp.OtiOA ?OO luthorircrdin
             BOOtiOn lt O? this AOt. m.Ty blSWalle0 OOLR9M7
             shall noti?J thm Conurisrionerin writing at the
             00naOllatIon or Oxpiratlon of lrrrr polioy or in-
             SUTSBOO i88uod by it with re?8reBor    to boilrra,in
             this State, within twnty (20) days     aftor the ox-
             piration or oanorllation a? raid polloy, giving
I   ’        th8 oaP80 or rraaon ?or ruoh oanpollation or lx-
             piration.    Such notlow of oaaoollatlon or explra-
             tiOA shall Show the date O? tha QOliO),aAd tbr
             date whan the oaAo~llatlon or expiration has or
             will beooma ltieotivr .*
                  We do not think that our opinion No. 0-838S, above
        referred to hra enr Application to the que8tion undrr OOA-
        SidWAtiOA.
                     I? thr above mmtloned bOilOr ar8 AOW iB8Ur.d      by
        8om ~ASUTMOO oompaay duly authorlmd to d0 bUSiB@Sa         in this
        State, th.A undu the       ~OVISIOAS or fiOU8eBill 419, lupra,
        the said aoapany is required to ii10 the in8peotort8 report
        of 8uOh In8poOtion with the cOolaiA8iOA8T,within thr timr
        and mannu as aborr     8.t   out,  The above mntionrd aot further    c
        pmvid.8     that “the owner and mar 0r every boiler in8prOt.d
        by an Inapootor tar an IASUTMO~       oowany authorixed to do
        bUSiM88     in thi8 state on whioh SUOh iA8uTaAOr OOmpIUlyhas
        i88wd     a polioy Of ~BSUTMO~    &tOT itX8QOOtiOB thOrOO?, shall
        b8 .buaQt    ?tOa othor iASpeOtiOA8 aA6 iBSpW3tiOB ia08 undu
        the prorialona of thir Aat.*
                                                I

                    Howorm, it i8 further providsd that nothing in the
        above iarAt lOBOd aot shall prsvont the CO5dSSiOBO~   rrolp
        authorizing the in8pootion o? any iA8UTOd boilrr at any
        reaaonablr tiao when in the Opinion O? the COMliSSiOBeT,
        SUOh iorcur8dboiler mpy br iA aA UASA?. WBditiOB, provided
        the Comai88lonu    8hall contaot the inruranor oompony oarryiB6
        muoh inrurancs ati tb iB8pOotor or deputy     inrprotor Shall
BUX’OaU Of   hbOr        3tathtiO8,          -68    4




jointly and togather inrpeat the bqllor   rlthln   twenty dayr,
for whiOh in898OtiOn no additional oherg8 8hall bo mdr, 88
8Ot rorth ills8OtfOll 1.8or &Ii80 Bill 4l.9 supra.
             In   rirr      or   th8    fbrrg0ing       you     sfa   r88pootrully
advi88d that it 18 t& oQitiOn Or thl8 Dopartsnt that tb
Bureau Of Labor st8ti8ttO8 0-t               di8r8erd tb      in8UranO8
oompany ili8Q8OtiOn8      ad nako stat0        itl8pOOtiOEOi bOil8t8
whloh oom und8r the JUi8itiOtiOll            or the State Boar6 or Con-
trol  Wh8r. 8UOh boiler8 8M in8ur.d by an iMlW@IIO8                 OOSQaIly
authori88d to do bo8in888 in thir 8tat8, Upon whloh, 8uOh
hl8UranOO    oo.apany ha8 irOU8d     a polioy 0r iJI8tlranO8,       and
88id bOilOr i8 in8~OtOd          by Ut in8Q*OtOr     rOr  8aid h8UrtiW
company.     EOwW8r,~wh8LL ifithe OpiniOn Of thn cOti88iOn8r,
such in8urrd     boiler may bo in an un8arr oonditfon, the Coa
iai88ionor sapal authoriza     the  inrpootion     of any  fnriarod   bollor
at any   r8a8OnablO    tima  in   oomplianoo     with th# prOvi8iOn8      Of
hU8o    Bill 419, 8Upra.
             Trurting        that      the   rorsgoing rully 8n8wor8                 your
inquiry, wo aro
                                                        Tour8     very    truly

                                                           OBBISUL
                                                   ATTOR.UZY                 OY ?EX;\S



                                                                  Ardell William8
                                                                        A88i8tant




              APFROVEDSEP 30, 1940


              ;TTORNEY GENERAL OF&TEXAS